Citation Nr: 1112719	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-29 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to June 2005.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from December 2005 and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDING OF FACT

The Veteran's gastroesophageal reflux disease (GERD) is manifested by daily epigastric pain and burning; regurgitation with occasional episodes of vomiting, occurring more frequently than weekly; and left shoulder pain; but is not productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected GERD arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U. S. ___ (2009) (slip op., at 15) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as identified VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Multiple VA examinations were obtained to ascertain the current severity of the Veteran's GERD.  The VA examinations were performed by a VA examiner who had reviewed the medical history of the Veteran's gastrointestinal disability, examined the Veteran, and included sufficient detail as to the current severity of his service-connected disability.  The Board therefore concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Service connection for GERD was granted by a December 2005 rating decision and a noncompensable evaluation was assigned under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7299-7203, effective from July 1, 2005.  In April 2006, the Veteran filed a timely notice of disagreement as to the initial evaluation assigned for his service-connected gastrointestinal disability.  In a July 2007 rating decision, an increased initial evaluation of 10 percent was granted under 38 C.F.R. § Diagnostic Code 7346, effective July 1, 2005.  The Veteran perfected his appeal in April 2008 and indicated that he wished to continue with his appeal of the initial evaluation assigned for his service-connected GERD.

Disabilities of the digestive system often produce a common disability picture, making distinguishing between signs and symptoms of disease difficult, and complicating the task of avoiding pyramiding of evaluations under 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  Therefore, ratings of the digestive system under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive will not be combined, and a single evaluation is assigned under the Diagnostic Code which reflects the predominant disability picture.  38 C.F.R. § 4.114.

The Veteran's currently diagnosed GERD is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7346, as a hiatal hernia.  Based on the Veteran's predominant symptoms and disability, GERD with pyrosis and regurgitation, Diagnostic Code 7346 is the most appropriate code, as well as the code most beneficial to the Veteran.

Under Diagnostic Code 7346, a 10 percent evaluation is assignable when there are two or more symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent evaluation is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A maximum evaluation of 60 percent is provided for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

The Veteran underwent a VA general medical examination in October 2005.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported a history of heartburn with the onset in 1995.  He described episodes of epigastric pain and burning, occurring usually at night.  He reported that current treatments included taking over-the-counter antiacids as needed.  As to the gastrointestinal symptoms, the Veteran reported heartburn and hemorrhoids, but denied nausea, vomiting, diarrhea, constipation, indigestion, hernia, abdominal mass or swelling, jaundice, hematemesis, melena, pancreatitis, fecal incontinence, postprandial symptoms, or gallbladder attacks.  On physical examination, the Veteran appeared normal, with normal nutrition, posture, and no distress.  The examiner noted that there was no weight change.  Inspection of the abdomen was normal with normal bowel sounds, and without any tenderness, palpable mass, ventral hernia, ascites, or abnormal guarding.  No liver or spleen abnormalities were shown.  No periods of incapacitation were reported.  The diagnosis was GERD.  The examiner stated that there were no significant effects of GERD on usual occupation or daily activities.

In his April 2006 notice of disagreement, the Veteran stated that he experienced GERD symptoms for the past several years.  He stated that he had been dealing with his GERD by watching his diet, trying to lead a healthy life style, and taking every over-the-counter medicine available, which was not effective all the time.  He also stated that he believed there was a significant effect on his daily activities due to vomiting.

In a January 2007 VA treatment report, the Veteran denied any weight gain or loss.

In a February 2007 VA treatment report, the Veteran denied abdominal pain, emesis, heartburn, or dysphagia.  There were no bowel complaints.  The Veteran also denied blood in stools.  No weight changes were shown.  On examination, the abdomen was soft with bowel sound no tenderness. 

The Veteran was afforded a VA esophagus and hiatal hernia examination in December 2008.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported that he developed problems with acid reflux in the military while aboard a submarine and that it had been progressively worse since the onset in 1985.  He was taking over-the-counter antiacids and watching his diet.  No side effects were reported of the medication.  He reported daily heartburn or pyrosis and regurgitation consisting of bile-stained fluid occurring less frequently than weekly.  He denied history of hospitalization, trauma, neoplasm, nausea, vomiting, or dysphagia relating to the esophagus.  He also denied history of hematemesis or melena, esophageal dilation, or obstruction or spasm amenable to esophageal dilation.  The examiner stated that the Veteran had acid reflux with certain foods, such as chocolate, problems if he lied down at night shortly after eating, and that he would wake up with brash taste in the back of his throat.  On physical examination, the examiner noted that the Veteran's overall general health was good, with no signs of anemia or weight change.  No signs of significant weight loss or malnutrition were shown.  The Veteran reported working full-time in the past two to five years and that no time was lost from work during the previous 12-month period.  The diagnosis was GERD.  The examiner stated that there were no significant effects of GERD on the Veteran's usual occupation or usual daily activities.

In a February 2009 written statement, the Veteran clarified that he experienced acid reflux often with no good reason, not only after taking certain type of foods although he watched his diet.  He reported that he could not lie down to sleep if he drank water before going to sleep because of burning sensation or the need to vomit.  He also stated that he experienced bile-stained regurgitation at least weekly, not less than weekly.  He denied any weight loss or malnutrition and reported a dull burning sensation deep in the left shoulder, which was worse during a bad episode of acid reflux.

After reviewing the totality of the evidence, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected GERD.  The Veteran has reported GERD symptoms, which included daily epigastric pain and burning; regurgitation with occasional episodes of vomiting, occurring more frequently than weekly; and left shoulder pain.  He also stated that his gastrointestinal disorder required him to take over-the-counter antiacid medications and watch his diet all the time.  The Board finds that the Veteran's statements are competent evidence of his current gastrointestinal symptoms and his complaints are credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, those symptoms do not meet the criteria required for an evaluation in excess of 10 percent under Diagnostic Code 7346.  There has been no evidence of considerable impairment of health due to the Veteran's GERD symptoms.  The medical evidence of record reflects that the Veteran has experienced no significant weight loss.  On the October 2005 VA examination, the examiner noted that the Veteran appeared normal with normal nutrition, with no distress.  Notably, the December 2008 VA examiner stated that the Veteran's overall general health was good, with no signs of anemia or weight change.  Furthermore, the Veteran denied in his February 2009 statement any weight loss or malnutrition.  Therefore, the Board concludes that medical findings on examination, as well as the Veteran's own self-reported symptomatology, do not indicate that he experiences considerable impairment of health due to the service-connected gastrointestinal disability.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for GERD inadequate.  The Veteran's GERD is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7346, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, since the initial grant of service connection, the Veteran's GERD is manifested by daily epigastric pain and burning; regurgitation with occasional episodes of vomiting, occurring more frequently than weekly; and left shoulder pain; but is not productive of considerable impairment of health.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for his GERD.  The criteria for the disability rating for the Veteran's GERD since the initial grant of service connection more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  38 C.F.R § 4.114, Diagnostic Code 7346.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected GERD, the evidence shows no distinct periods of time since the initial grant of service connection, during which the Veteran's service-connected disability varied to such an extent that evaluation greater than or less than that currently assigned would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  


ORDER

An initial evaluation in excess of 10 percent for GERD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


